By the Court.
This action could be maintained under the act of 1855, to provide for the due apportionment of taxes and assessments, and for the sale of real estate to pay the same, (Laws of 1855, ch. 327;) or it might have been maintained in equity, under the old system of practice.
The complaint shows a state of facts entitling the plaintiff to the relief demanded, so far as relates to the apportionment of the taxes, and that the defendant pay her proportion thereof.
The judgment must be reversed, and a new trial ordered; costs to abide the event.
Clerke, Ingraham and Suther land, Justices.]